Appeal by defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 28, 1981, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. Appeal dismissed upon the ground that the defendant is not presently available to obey the mandate of this court in the event of an affirmance. (See People v Hutchings, 40 NY2d 836; People v Parmaklidis, 38 NY2d 1005; People v Sullivan, 28 NY2d 900; Matter of Whitley v Cioffi, 74 AD2d 230.) Mangano, J. P., Thompson, Brown and Niehoff, JJ., concur.